Citation Nr: 1637738	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  11-24 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).  

2.  Entitlement to service connection for a bilateral elbow disability.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1977 to March 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The case was subsequently transferred to the Louisville, Kentucky RO, which currently has jurisdiction of the claims.  The Veteran requested a hearing before a Veterans Law Judge, and the Board notified him by letter in June 2016 of a hearing scheduled for August 2016; however, he failed to appear for the hearing and subsequently submitted a statement indicating that he did not wish to reschedule the hearing.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

In regard to the claim of service connection for a TBI, the Veteran underwent a VA examination in October 2013 to determine whether he had a TBI and if so, whether it was related to his period of service.  In the initial section of examination report that reflects a diagnosis, the examiner indicated that the Veteran never had and did not currently have a TBI or any residuals of a TBI.  During examination of the Veteran, the examiner noted the Veteran's report of having sustained three concussions during service.  Following examination, which included an MRI of the brain (which was negative), the examiner provided a medical opinion in which he asserted that "[t]he Veteran's diagnosis of TBI is less likely as not (less than 50/50 probability) caused by or related to the reported injury in service."  The rationale for the given opinion indicated that there was no evidence in the claims file to support that the Veteran suffered a TBI in the service.  It is evident that a clarification of the medical opinion is needed, as the examiner has expressed contradictory findings in the examination report, stating both that the Veteran did not have a TBI and that there was a diagnosis of TBI unrelated to service injury.  Further, the VA examiner rendered an unfavorable nexus opinion based solely on the lack of documentation of a TBI in the record, while impermissibly discounting the probative value of the Veteran's report of concussions suffered during service.  Thus, this case needs to be returned for a new opinion and, if necessary, a new examination.  

In addition to the need for further evidentiary development relative to the TBI claim, it appears that the RO did not consider the October 2013 VA examination report.  Although VA outpatient records dated up to November 2013 were considered, the RO did not specifically mention the examination report or the findings therein in the supplemental statement of the case that was issued in November 2013.  Thus, the case should be returned to the RO for consideration of all pertinent evidence since the issuance of the June 2011 statement of the case.  

In regard to the claim of service connection for a bilateral elbow disability, the RO denied the claim in October 2009 on the following bases:  that the service treatment records did not indicate any treatment or diagnosis of the claimed condition; that there was no evidence to indicate that the Veteran sought treatment for the claimed condition since service; and that there was no evidence of continuity of symptoms.  After reviewing additional VA treatment records, the RO determined in a November 2013 supplemental statement of the case that there remained no objective medical evidence to establish a link between the Veteran's current bilateral elbow condition and his military service.  The Board notes, however, that on various VA outpatient records the Veteran has related his current elbow pathology to his period of service.  For example, in October 2011, the Veteran was seen for evaluation of left elbow pain which had purportedly been "going on since 1979" (the Veteran recalled at the time that it had "started while he was in mil[]itary doing some training").  In April 2013, the Veteran reported that his left elbow "was hurting in 1979."  Outpatient records reflect diagnoses of degenerative joint disease of the left elbow, left lateral epicondylitis, and suspected right lateral epicondylitis.  

The Veteran has not been afforded a VA examination to determine the cause of any left or right elbow disability.  As the evidence of record is insufficient to decide the claim, and in light of VA's duty to assist in providing an examination, the case should be returned to the RO for a VA examination and medical opinion addressing the matter of the nature and cause of any elbow disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for association with the claims file updated (from November 2013) complete records of VA evaluations and treatment the Veteran has received for any problems related to residuals of TBI and the elbows, from the Baltimore and Washington VA Medical Centers.  

2.  The AOJ should return the Veteran's claims file to the VA examiner who examined him in October 2013 in relation to addressing the issue of whether or not the Veteran had a TBI or residuals thereof.  The examiner is asked to provide an addendum opinion as to (a) whether or not the Veteran has a diagnosis of a TBI or residuals thereof, and (b) if so, whether it is at least as likely as not (defined as a 50 percent or greater probability) that the currently diagnosed TBI/residuals is related to the Veteran's period of service from December 1977 to March 1981, to include the several concussions that the Veteran reports he sustained therein.  

The examiner must explain the rationale and reasoning for all opinions and conclusions provided (with reference to supporting clinical data as appropriate).  

In rendering an opinion, the examiner should note that the Veteran is competent to report that he sustained a head injury or concussion during military service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).

If the examiner who conducted the October 2013 VA TBI examination is unavailable, or another VA examination is deemed necessary, the AOJ should arrange for the Veteran to be examined by a physician with sufficient expertise to determine the nature and cause of any TBI or residuals thereof.  All indicated tests and studies should be performed.  The entire record must be sent to the examiner for review in conjunction with the examination.

If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond, given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  The AOJ should arrange for the Veteran to undergo a VA orthopedic examination to determine the nature and cause of any bilateral elbow disability.  The examiner should express an opinion as to whether it is at least as likely as not (defined as 50 percent or greater probability) that any diagnosed left and/or right elbow disability is related to an injury, disease, or event in service from December 1977 to March 1981.  The claims folder must be reviewed by the examiner, and the examiner should set forth reasons for the opinion with reference, as appropriate, to pertinent evidence of record.  

The examiner must explain the rationale and reasoning for all opinions and conclusions provided (with reference to supporting clinical data as appropriate).

In rendering an opinion, the examiner should note that the Veteran is competent to report that he sustained an elbow injury during military service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).

If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond, given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Thereafter, the AOJ should review the record to include all evidence received since the June 2011 statement of the case (e.g., the October 2013 VA TBI examination report), and readjudicate the claims of service connection for residuals of a TBI and for a bilateral elbow disability.  If any benefits sought remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).




